Memorandum by the Court.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 8, 1969, which determined that claimant was disqualified from receiving benefits effective July 9, 1968 on the ground that he voluntarily left his employment without good cause by provoking his discharge. Claimant was a serviceman on electronic equipment and was required to visit 20 or 30 schools in Yonkers and occasionally travel to Newburgh, *598Vails Gate, Lincolndale, and other communities. It was, therefore, necessary that he have a car, and for the use of his car he received $10 per week plus 10 cents per mile. Shortly before his employment was terminated claimant wrecked his ear, and he was told that he would have to rent one while his ear was being repaired, which claimant stated would have taken one or two weeks. Claimant rented a ear on July 8 and, finding it more expensive than he anticipated, he asked the, employer for $10" extra per week fio cover the extra insurance charge. The employer offered an additional' $5 which the claimant refused. Claimant was then told to come in the next day with a car or not to bother coming in. ' When claimant told him that he was not going to secure another car, he was .fired. Whether claimant’s conduct constituted a voluntary leaving of employment without good cause by provoking his discharge is a factual determination for the board. (Matter of Dominique [iCatherwood], 52 á D 2d 718; Matter of Fishbeia [Catherwood], 28 A D 2di 1059; Matter of Bartels [Catherwood], 28 A D 2d 1018.) Substantial evidence supports the board’s determination, and it should not ¡be disturbed. Decision affirmed, without costs; Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur in memorandum by the court.